Citation Nr: 0418048	
Decision Date: 07/06/04    Archive Date: 07/21/04

DOCKET NO.  99-15 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for remote chronic 
patellofemoral syndrome of the right knee with degenerative 
arthritis (previously shown as a right knee injury), 
currently rated as 10 percent disabling.  

2.  Entitlement to service connection for migraine headaches.  


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to 
December 1973, from July 1991 to April 1992 and from January 
1993 to March 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In a November 1998 rating decision the RO 
denied the veteran's claim for an increased evaluation for 
status post right knee injury.  In a March 1999 rating 
decision the RO denied the veteran's claim of entitlement to 
service connection for migraine headaches.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.

The final rule implementing the VCAA was published on August 
29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

VA must notify the appellant of evidence and information 
necessary to substantiate the claim and inform the appellant 
whether he/she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Concerning VA's duty to notify the appellant, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice letter 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to  
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.  

A review of the claims file reveals that the VA has not 
satisfied its duty to notify and to assist pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  The Board notes that 
the RO sent the veteran a duty to assist letter in November 
2003 and provided the veteran with the full text of the VCAA 
in the February 2004 Supplement Statement of the Case.  
However, the VA has not sent the veteran a VCAA letter that 
notifies the veteran of evidence and information necessary to 
substantiate the claims and inform the veteran whether the 
veteran or VA bears the burden of producing or obtaining that 
evidence or information.  The November 2003 RO letter nor the 
February 2004 Supplement Statement of the Case informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) the information 
and evidence that VA will seek to provide; (3) information 
and evidence the veteran is expected to provide; or (4) 
requests or told the veteran to provide any evidence in the 
veteran's possession that pertains to the claim, or something 
to the effect that the veteran should "give us everything 
you've got pertaining to your claim(s)".  Hence, a remand is 
necessary in order for the VA to comply with the notice and 
duty to assist provisions of the VCAA.  38 C.F.R. § 3.159 
(2003).  

On May 7, 2004 the RO sent the veteran a letter notifying her 
that her claims were being returned to the Board.  On May 24, 
2004 the Board received relevant private medical records from 
the veteran.  The veteran did not submit a written waiver of 
initial consideration of the new evidence by the RO.  Because 
additional evidence pertinent to the veteran's claim was 
received subsequent to the issuance of the February 2004 
SSOC, the veteran is entitled to have the RO furnish her with 
a SSOC.  The controlling regulations provide that a 
"Supplemental Statement of the Case will be furnished to the 
appellant" when additional relevant evidence is received 
"unless the additional evidence received duplicates evidence 
previously of record which was discussed in the Statement of 
the Case or Supplemental Statement of the Case."  38 C.F.R. § 
19.31(a) (2003).  Here, after the transfer of the claims file 
from the RO to the Board, the veteran submitted additional 
relevant private treatment records.  Accordingly, because the 
additional private medical records contain evidence pertinent 
to the veteran's claim, a remand is required for the issuance 
of a supplemental statement of the case.  38 C.F.R. § 
19.9(a)(1) (2003).  

On May 27, 2004 the Board received a signed Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, VA Form 21-4142, from the veteran for Baptist 
Medical Center, 9601 I-630, Exit 7, Little Rock, Arkansas 
72205.  VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 
2002); 38 C.F.R. § 3.159(c), (d).  Since the veteran has 
submitted a signed Authorization and Consent to Release 
Information to the VA for Baptist Medical Center the VA is 
required to attempt to obtain those records.  The Board notes 
that some of the veteran's medical records from Baptist 
Medical Center are already in the claims file.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  Notify the appellant of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  The 
appellant should be notified of the 
evidence needed to substantiate the 
claims.  Notify the appellant that VA 
will obtain records of Federal agencies, 
the appellant is responsible for 
submitting records of private health-care 
providers, unless the appellant signs a 
release, which would authorize VA to 
obtain them.  Request or tell the 
appellant to provide any evidence in her 
possession that pertains to the claim, or 
something to the effect that she should 
give us everything she's got pertaining 
to her claims.  

2.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159 are fully 
complied with and satisfied.  

3.  Obtain the veteran's medical records 
from Baptist Medical Center, 9601 I-630, 
Exit 7, Little Rock, AR 72205 for the 
period of March 29, 2004, to April 2, 
2004.  

4.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

5.  If the benefits sought on appeal are 
not granted both the veteran and the 
veteran's representative, if any, should 
be provided a SSOC on the issues and 
afforded the appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant unless he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



